 In the Matter of BASIC REFRACTORIES, INCORPORATEDandINTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS, FOR ITSELF AND ON BEHALFOF is LOCAL UNION No. 641, C. I. O.Case No. 20-R-885.-Decided March 10, 194Thatcher cb Woodburn,byMr. William J. Forman,of Reno, Nev.,for the Company.Mr. Willard Y. Morris,of Denver, Colo., andMessrs. C. L. Pegues,Einar Berg,and A.E. An7,of Gabbs, Nev., for the Smelter Workers.Mr. Morley Griswold,of Reno, Nev., for the AFL.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Mill &Smelter Workers, for itself and on behalf of its Local Union No. 641,C. I. 0., herein called the Smelter Workers,' alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Basic Refractories, Incorporated, Gabbs, Nevada, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Earl S. Bellman, TrialExaminer.Said hearing was held at Reno, Nevada, on September 30,October 1 and 2, 1943.The Company, the Shelter Workers, AmericanFederation of Labor, herein called the AFL, International Union ofHod Carriers, Building and Common Laborers Union, herein calledthe Laborers, International Union of Operating Engineers, hereincalled the Engineers, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, herein called the Teamsters, UnitedBrotherhood of Carpenters and Joiners of America, Local 632, hereincalled the Carpenters, and Culinary Workers, Local 416, herein calledthe Culinary Workers, the latter six organizations being herein collec-tively referred to as the AFL,2 appeared and participated.All parties'The petition was amended at the hearing to conform the name of the petitioner to thatset out above.2 A motion to intervene was made "for and on behalf of each, all and every union, localor international, and all departments thereof, affiliated with and a part of the AmoncanFederation of Labor." Intervention was restricted to those unions whxh specifically movedto intervene and showed an interest in the proceedings55 N. L. R. B., No. 72.391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere afforded full opportunity to be heard,to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues.At thehearing, the AFL filed a motion to dismiss the petition.The TrialExaminer reserved ruling on said motion for the Board.For thereasons stated in Section III,infra,the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free f rom prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBasic Refractories, Incorporated, is an ^ Ohio corporation with itsprincipal office in Cleveland, Ohio.At Gabbs, Nevada, the Companyis engaged in the mining and crushing of brucite ore, all of whichis shipped to Maple Grove, Ohio.During the year 1942, approxi-mately 60,000 tons of brucite ore, valued at about $400,000, were shippedfrom the mining operations in Nevada to Maple Qrove, Ohio.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill R Smelter Workers, and LocalUnion No. 641 thereof, affiliated with the Congress of IndustrialOrganizations, are labor organizations admitting to membershipemployees of the Company.International Union of Hod Carriers, Building and Common La-borers Union, International Union of Operating Engineers, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, United Brotherhood of Carpenters and Joiners of America,and Culinary Workers, Local 416, are labor organizations affiliatedwith the American Federation of Labor and admit to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of 1941 the AFL initiated an organizing cam-paign in the territory where the Company's property is located. Jointmeetings between representatives of the Engineers, Laborers, andTeamsters,3 and the Company were held which culminated in a con-tract dated January 15, 19-12.Said contract is a single instrumentSThere is some evidence that a representative of the Carpenters participatedin some ofthe meetings. BASIC REFRACTORIES, INCORPORATED393but signed by all three named unions.The contract provides thatit "... shall continue in full force and effect during the period of thenational emergency.. .and/or a period of 2 years . . . whicheveris the longer . . ."The contract further provides that after theinitial term of the contract has expired it shall be automaticallyrenewed from year to year unless 30 days'written notice is givenby either party prior to the anniversary date. It also provides forperiodic renegotiations of the wage scales which were made a partof the contract.Pursuant to this clause,the parties signed a supple-mental agreement on November 7, 1942, which increased some of thewage scales and added some new classifications thereto. It is thiscontract and its supplement which the AFL contends is a bar to apresent determination of representatives.We do not agree. Theagreement of January 15, 1942,is clearly for an indefinite termand has already run for 2 years.We, therefore,hold that it does notconstitute a bar to an election herein.4The AFL also ]Hakes the contention that the current AppropriationAct 6 deprivesthe Board of jurisdiction to proceed in this matter inview of the existing contract.Since the provision of the statute re-ferred to has no application to a representation proceeding but ratherto a "complaint case," we find no merit in this contention.6On May 17,1943, the SmelterWorkersinformed the Company thatit represented a majority of the Company's production and mainte-nance employees and requested recognition as the collective bargainingrepresentative on their behalf.The Company did not reply to theSmelterWorkers'request and on July 3,1943, that union filed itspetition herein.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Smelter Workers represents a substantialnumber of employees in the unit which it claims to be appropriate.7s SeeMatterof Los AngelesShipbuilding and Dip Dock Company, 40 NL R B 1150.AlsoMatter of The Trailer Company of Amei ica,51 N L R. B 1106.SLabor-Federal Security Appropriation Act,194457 Stat 494U An amendment to the Appropnation Act provides : "No part of the funds appropriatedIn this title shall be used in any way in connection witha complaintcase arising over anagreement between management and labor which has been in existence for three months orlonger without complaint being filed . .[Italics supplied ]'The Field Examiner reported that the Smelter workers submitted 16 application-for-membership cards, all of which bore apparently genuine original signatures ; that the namesof 11 persons appealing on the cards were listed on the Company's pay roll of July 15,1943, which contained the names of 30 employees in the appropriate unit , and that all thecards were dated in 1943At the hearing the Carpenters and the Culinary workers each presented to the TrialExaminer notarized statements over the signatures of officials thereof, setting forth thenames of members in good standing who were employed by the Company. A check of thenames on the statements against the Company's July 15, 1943, pay roll revealed that allthree names submitted by the Carpenters appeared on said pay roll, which contained thenames of three employees within the unit it alleged to be appropriateThe one namesubmitted by the Culinary workers was found on the pay roll which containedfour namesin the unit claimedappropriate. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a, question affecting commerce has arisen concerningthe, representation of employees of the company, within the meaningof Section 9 (c) and Section 2 (() and (7) of the Act.IV. THE APPROPRIATE UNITS; THE DETERMINATIONOF REPRESENTATIVESThe Smelter Workers petitions for a unit comprising all productionand maintenance employees of the Company at its mine in Gabbs,Nevada, excluding all supervisory, clerical, technical, and professionalemployees.The AFL contends for five separate units coextensivewith the jurisdiction of its affiliates;" however, it agi ees to the ex-clusions above listed.The Company adopts a neutral attitude on thesubject, making no objection to any inclusion or exclusion.The Company's operations consist of removing the overburden andwaste which covers the ore beds,9 extracting the brucite ore from alarge open pit mine by the use of power shovels and trucks, and crush-ing the ore to a minus 4-inch size at the mill. These operations areintegrated and continuous and the functions of the small number ofemployees are interdependent.The employees taking part in the ac-tual mining operations are those claimed by the Engineers, Teamsters,and Laborers, while the employees sought by the Carpenters repairbuildings about the property.The employees whom the CulinaryWorkers alleges to be a separate appropriate unit perform their workin the kitchen, dining room, and dormitory.As stated above, the Engineers, Laborers, and Teamsters signed aunion-shop agreement with the Company in January 1942.Whilethey are the only labor organizations signatory to the contract, therecognition clause thereof reads as follows :That the Company hereby recognizes the Local and InternationalUnions, Federations thereof, and Building and ConstructionTrades Council signatory- hereto and the Local Unions affiliatedwith the American Federation of Labor not signatory hereto butthe members of which may from time to time be called upon torender services to the Company as the sole and exclusive collec-tive bargaining representatives of all persons rendering serviceto the Company under the terms of this Agreement . . .8 The AFL affiliatesseek separate units embracingthe followingpay-roll classifications :(a)Engineers-shoveloperator, crusher feeder,crusher oiler,crusher oiler sorter,diamond driller,diamond driller helper, oiler,and mechanic.(b)Teamsters-truck driverand watertruck driver.(c)Laborers-sampler, sorter,laborer,miner,jack hanunerman,carpenter helper,and powderman.(d)Carpenters-carpenters.(e)Culinaryworkers-cook, dishwasher,waiter, and bull cook, or janitor."This work is now largely done by an independentcontractor.None of the parties con-tends that the employees of the contractor should be included in the unit. BASIC REFRACTORIES, INCORPORATED395Wage scales appear under three headings : "Engineers," "Laborers,"and "Teamsters," but all other provisions of the contract includingmatters such as hours, overtime, grievances, and arbitration, are setout generally for all employees.The contract contains no other provi-sions or recitals which indicate whether the parties intended, on theone hand, to set up a single industrial unit of the Company's produc-tion and maintenance employees or, on the other hand, several craftunits to be represented severally by the participating unions. In allevents it is clear that the Carpenters and the Culinary Workers took nosignificant part in the negotiation of this contract or the amendatoryagreement.The contract and the grievance procedure, above described, may notbe inconsistent with industrial bargaining, but again, it does not negatethe unit contentions of the A. F. of L. unions.As in theBasic Mag-nesiwmcase,"' issued today, we are of the opinion that the history ofbargaining presents conflicting elements with respect to the questionof the appropriate unit. In this situation, with regard to the con-flicting contentions of the parties and inconclusive bargaining history,we shall permit the scope of the bargaining unit or units to be deter-mined, in part, by the desires of the employees themselves to be ascer-tained by means of separate elections.Each of the unions involved herein has submitted sufficient evidenceby way of membership cards or participation in a collective bargain-ing contract to warrant placing them on the ballots in the electionswhich we shall direct.We are of the opinion that the employees inthe units proposed by the A. F. of L. unions, with certain exclusionswhich we shall specify below, may appropriately constitute separatebargaining units or be merged in the industrial unit requested by theSmelter Workers.We shall consider then the composition of the vot-ing groups.The Engineers seeks a unit consisting of shovel operators, crusherfeeders, crusher oilers, crusher oiler sorters, diamond drillers, diamonddriller helpers, oilers, and mechanics.None of the parties objects tothe inclusion of the employee categories sought by the Engineers andwe shall direct an election in this group.The Teamsters seeks a unit consisting of truck drivers and watertruck drivers.The occupations are those traditionally embraced insuch a unit and we shall direct the conduct of an election among theemployees in this group.The Laborers seeks a unit consisting of samplers, sorters, laborers,miners or jackhammer men, carpenter helpers, and powderman.Testi-mony at the hearing indicated clearly that powdermen in this opera-tion are supervisory employees with authority to hire and discharge.10 SeeMatter of Basic Magnesium, Incorporated,20-R-884, 55 N. L R. B. 380. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with the well-settled policy of the Board, we shallexclude powdermen from the laborers' voting group.The Carpenters seeks a unit composed only of carpenters.Of coursethis is a craft grouping, and we shall direct an election among suchemployees.The Culinary Workers seeks a unit consisting of the cook, the dish-washer, the waiter, and the bull cook.The bull cook is a term appliedin the industry to the janitor who keeps the kitchen and dining roomclean.Although not under the supervision of the cook, his workingconditions and associations argue for his inclusion in this group.Since it appears that the recommendations of the cook may effectivelychange the status of the dishwasher or of the waiter, we shall excludethe cook from the voting group in the cookhouse.As the parties agree, we shall exclude from all voting groups allsupervisory, clerical, technical and professional employees.The A. F.of L. unions would include in the units they seek all foremen who workwith the tools of their trade.Since the foremen classifications dis-cussed in the record have authority effectively to recommend changesin the status of employees, we shall exclude foremen from the votinggroups together with all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.Upon the basis of the entire record and in conformance with theforegoing conclusions, we shall order the conduct of elections amongthe employees of the Company within each of the groups listed below,excluding from each group clerical employees, technical employees,professional employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.Group 1. All employees performing the work of shovel operator,crusher feeder, crusher oiler, crusher oiler sorter, diamond driller,diamond driller helper, oiler, and mechanic, to determine whetherthey desire to be represented by the Smelter Workers or by the Engi-neers for the purposes of collective bargaining, or by neither;Group 2. All employees performing the work of truck driver andwater truck driver, to determine whether they desire to be representedby the Smelter Workers or by the Teamsters for the purposes ofcollective bargaining, or by neither;Group 3. All employees performing the work of sampler, sorter,laborer, miner or jackhammer man, and carpenter helper, but exclud-ing powdermen, to determine whether they desire to be representedby the Smelter Workers or by the Laborers for the purposes of collec-tive bargaining, or by neither;Group 4. All employees performing the work of carpenter, to deter-mine whether they desire to be represented by the Smelter Workers BASIC REFRACTORIES,INCORPORATED397or by the Carpenters for the purposes of collective bargaining, or byneither;Group 5. The dishwasher, the waiter, and the bull cook, but exclud-ing the cook, to determine whether they desire to be represented by theSmelter Workers or by the Culinary Workers for the purposes of col-lective bargaining, or by neither.We will make no final determination of the appropriate unit or unitspending the results of the elections. -Those eligible to vote in the elections which we shall direct shall bethe employees of the Company described in the voting groups abovewho Were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth therein.:LlDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Basic Refractories,Incorporated, Gabbs, Nevada, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting groups below, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees Who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any Who have sincequit or been discharged for cause, and have not been rehired or rein-stated prior to the date of the election, and excluding further all cler-ical, technical, and professional employees, as well as all supervisoryemployees with authority to hire, promote, discharge, discipline, oriiThe American Federation of Labor does not desire to participate in elections in theabove groups and consequently will not appear on the ballots.The seve] al A F of Lunions desire to appear on the ballots as in the Direction.The Smelter Workers desiredto appear on the ballot as "for itself, and on behalf of its Local Union No. 641, CIO "Westated in a recent case involving a similar request, that such designation appeared am-biguous, and accordingly placed only the Local on the ballot.SeeMatter of Phelps DodgeComporation, Copper Queen Branch, Mines Division,54 N. L 1, B 1293. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees, or effectively rec-ommend such action:Group 1. All employees performing the work of shovel operator,crusher feeder,crusher oiler,crusher oiler sorter, diamond driller,diamond driller helper, oiler, and mechanic, to determine whether theydesire to be represented by International Union of Mine, Mill &Smelter Workers, Local Union No. 641, CIO, or by Operating Engi-neers, Local 12, A. F. of L., for the purposes of collective bargaining,or by neither;Group 2. All employees performing the work of truck driver andwater truck driver, to determine whether they desire to be representedby International Union of Mine, Mill & Smelter Workers, Local UnionNo. 641, CIO, or by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers, Local 523, A. F. of L., for the pur-poses of collective bargaining, or by neither;Group 3. All employees performing the work of sampler, sorter,laborer, miner or jackhammer man, and carpenter helper, but exclud-ing powdermen, to determine whether they desire to be represented byInternational Union of Mine, Mill & Smelter Workers, Local UnionNo. 641, CIO, or by General Open Pit, Quarry and Mill Workers Union.Local 313, A. F. of L., for the purposes of collective bargaining, orby neither ;Group 4. All employees performing the work of carpenter, to deter-mine whether they desire to be represented by International Unionof Mine, Mill & Smelter Workers, Local Union No. 641, CIO, or byUnited Brotherhood of Carpenters and Joiners of America, Local632,A. F. of L., for the purposes of collective bargaining, or byneither ;Group 5. Dishwashers, waiters, and bull cooks, but excluding thecook, to determine whether they desire to be represented by Inter-national Union of Mine, Mill & Smelter Workers, Local Union No. 641,CIO, or by Culinary Workers, Local 416, A. F. of L., for the purposesof collective bargaining, or by neither.